Title: Power of Congress to Regulate Commerce, [15 September] 1787
From: Madison, James
To: 


[15 September 1787]

   McHenry and Carroll moved to allow the states to levy tonnage duties for the purpose of clearing harbors and erecting lighthouses. Gouverneur Morris objected, observing that the states were not restrained by the Constitution from laying tonnage duties.

Mr. Madison. Whether the States are now restrained from laying tonnage duties depends on the extent of the power “to regulate commerce.” These terms are vague, but seem to exclude this power of the States. They may certainly be restrained by Treaty. He observed that there were other objects for tonnage Duties as the support of Seamen &c. He was more & more convinced that the regulation of Commerce was in its nature indivisible and ought to be wholly under one authority.
